Title: Thomas Jefferson’s Notes on University of Virginia Construction Proposals, [after 3 April 1819]
From: Jefferson, Thomas
To: 


          
             after 3 Apr. 1819
          
          
            
              Bricklayers
              Cosby. Staunton 
              Cosby. Staunton
              PerryCarter & Phelps
              Perry
              Northern price.
              Ratcliffe Richmond
              
            
            
              Oil stock bricks
              25.D.
              18.
               
               
               
              
            
            
              Sand stocks
              20.
              13.
               
              9 + 5.88 = 
              14.88
               
              
            
            
              place bricks
              14.
              12.
               
              5 + 3 = 
              8.
              15.
              
            
            
               
              7. to 10. 2. to 3. C.M.
              7. to 10. C.M.
              3. C.M.
               
              3. for laying 100.000.
              
            
            
              Carpenters.
               
              Percival. 40. p.c.
              Oldham.
              Dinsmore
              Perry
              Nielson.
              Ware
            
            
               
              2. to 3. buildings.
              –5. p.c.
              par.
              par.
              –15. p.c.
              –15. p.c.
            
            
               
               
              one building.
              Pavilion III
               
              Pavilion. I.
              3. portions.
            
            
               
               
               
              7. Dorm. 5–11
               
               
              
            
            
              Carpenters.
               
              Walker. of Delaware
               
               
               
               
               
            
            
               
              25. per cent
               
               
               
               
              
            
            
              Plaisterers. sq. yard.
              Antrim 
              Chisolm
              White
              Antrim
               
               
              Washington
            
            
              lathing & nails
              .17 sq. yard.
              .17
              .19
               
               
              ) 
              .30
              
            
            
              1. coat
               
               
               
               
               
              
            
            
              2. coats
              .34
              .34
              .33
               
               
              
              .40
              
            
            
              3. coats
              .50
              .56
              .46
               
               
              
              .50
              
            
            
               
               
               
              deducts ½ openg
               
               
              
            
            
              Painters. square yard
               
              Smith.
              Calverly.
              Hudnall
               
               
              Washington.
            
            
              1. coat. plain
               
               
              .12½
               
               
              1. coat 
              .9
            
            
              2. coats
              .25
               
              .25
               
               
              2. 
              .17
            
            
              3  do
              .35
              .30
              .37½
               
               
              3. 
              .25
            
            
              4. do
              .45
              .37½
              .50
               
               
              4. 
              .32
            
            
              inside 
              2. coats
              .36
               
               
               
               
              
            
            
              
              3. do
              .48
               
               
               
               
              
            
            
              
              4. do
              .60
               
               
               
               
              
            
            
              Glazing
              12. by 16
              .10 + materials
              .42 includ. mater.
               
               
               
              .34
            
            
              12. by 18.
              by the sq. foot
              .46 do
              .17 + mater.
               
               
              .40.
            
          
         